Per Curiam:

Without passing on the question whether the jurisdiction of the Court of Appeals was properly invoked by application for leave to appeal to that court, the motion to dismiss the appeal to this Court is granted and the appeal is dismissed for want of a substantial federal question. And*504erson v. Forty-Two Broadway Co., 239 U. S. 69, 72-73; Denman v. Slayton, 282 U. S. 514, 519-520.
Mr. Henry B. Twombly for. appellant. Messrs. John J. Bennett, Jr., Attorney General of New York, and Wendell P. Brown, Assistant Attorney General, for appellees.